DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 30, 2021 and is acknowledged. Based on Applicant’s argument dated 11/30/2021, a drawing replacement sheet has not been received therefore some of the drawing objections are maintained.
Drawings
The drawings (as previously stated) are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “two second pressing rods” and “two linear movement systems” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one linear movement system for moving” in claims 1 and 2.
“two linear movement systems for enabling” in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “system for moving” and “system for enabling” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “for moving” and “for enabling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “system for moving” and , “system for enabling” meaning “linear motor” and “first linear sliding bearing” discloses in claim 4. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Radocaj US. Patent (6,112,391) hereinafter Radocaj in view of Griffin US. Patent (1,316,300) hereinafter Griffin.
Regarding claim 1, (Currently Amended)
Radocaj discloses a plastic forming machine (see fig.1-2 and additionally Col.3 lines 1-8) comprising: 
at least one fixed pole (see fig.1);

    PNG
    media_image1.png
    415
    648
    media_image1.png
    Greyscale

a movable pole (see fig.1) positioned at a right angle with the fixed pole (see fig.1) and extending parallel to a portion of the fixed pole (see fig.1) comprising 
at least one upper surface and one lower surface (see fig.1); 
a shaft (the shaft is inherent with the motor element 104) for fixing a raw material (200) thereon; 
an electric motor (104) for rotating the shaft (as recited in Col.3 lines 51-54, the system can be operated hydraulically, pneumatically or electrically); 

a first pressing rod (see fig.2) positioned on the lower surface of the movable pole (see fig.1), comprising 
a first arm (108a) extending parallel to the movable pole, 

    PNG
    media_image2.png
    412
    710
    media_image2.png
    Greyscale

a second arm (see fig.2) extending vertical to the first arm (108a), and a third arm (see fig.2) comprising 
a first end and a second end and connected to the first arm (108a) from the second end (see fig.1-2); 
a second pressing rod (see fig.2) comprising a first and a second end, and the second pressing rod (see fig.2) is connected to the first arm (108a) in a sliding manner from the first end of the pressing rod; 
an actuator (see fig.2) adapted to move the second pressing rod in a horizontal axis (see Col.5 lines 25-30), and connected to the second arm;

at least one control system (300) adapted to control the at least one linear movement system and the actuator (see fig.2 and additionally Col.7 lines 15-27).
Radocaj does not disclose a shank, wherein one end of the shank is connected to an outlet of the electric motor and another end of the shank is connected to the shaft;
Radocaj and Griffin disclose both art in the same field of endeavor (i.e. metal deformation).
Griffin, in a similar art, teaches a metal forming apparatus (fig.1) having a shank (10), wherein one end of the shank is connected to an outlet (recited in Pag.1 lines 66-69) of the motor and another end of the shank is connected to the shaft (7, see fig.2). Griffin teaches the shank to be able to transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a shank as taught by Griffin, as it would be beneficiary to Radocaj, to be able to effectively transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
Regarding claim 3, (Currently Amended)
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the at least one linear movement system (fig.1) includes two linear movement systems (see fig.1) for enabling the movement of two fixed poles connected to each other.
Regarding claim 4, (Currently Amended)

Radocaj discloses wherein, the at least one linear movement system includes two linear movement systems (see fig.1), but does not disclose the at least one linear movement system comprising a linear motor and a first linear sliding bearing driven by the linear motor, provided between the fixed pole and the movable pole.
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having an at least one linear movement system (26-32) comprising a linear motor (the driven suitable source is considered as motor) and a first linear sliding bearing (31,32) driven by the linear motor, provided between the fixed pole (33,34) and the movable pole (37). Griffin teaches the linear motor and bearings to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a linear motor and bearings as taught by Griffin, as it would be beneficiary to Radocaj, to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
Regarding claim 5,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the third arm has an "L" shaped form (see fig.2).
Regarding claim 6, (Currently Amended)
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses means to move the first pressing rod to the horizontal axis (see fig.6 (arrow) and additionally see Col.5 lines 23-30) but is silent about a linear sliding bearing 
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having a linear sliding bearing (45,45’) provided between the first pressing rod (41) and the movable pole (37, the bearing is between in the horizontal) so that the first pressing rod (41) can move on the movable pole (37) in the horizontal axis. (see fig.2). Griffin teaches the bearings to be able to allow the movement of the first pressing rod (Pag.2 lines 19-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, bearings as taught by Griffin, as it would be beneficiary to Radocaj, to be able to allow the movement of the first pressing rod (Pag.2 lines 19-30).
Regarding claim 7,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the first pressing rod (see fig.2 and 6 (Arrow)) is moveable to the movable pole (see fig.1) but not disclose the first pressing rod to be fixed to the movable pole and since no criticality is recited for the first pressing rod to be fixed and well known in the mechanical art for pressing rod to be integral versus separable that deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first pressing rod to be fixed to the movable pole to ensure effectiveness of operation. Accordingly, it has been held that the use of one piece construction instead of the structure disclosed In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 8,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein the second pressing rod (see fig.2) further comprises a fourth arm extending parallel to the first arm and a fifth arm connected to the fourth arm and extending towards a floor (see fig.1-2).
Regarding claim 9,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the actuator (see fig.2) is a hydraulic piston, a pneumatic piston, or an electric piston (Col.3 line 50-54, the system is recited to be hydraulic, pneumatic or electrical, therefore the actuator is considered to be hydraulic, pneumatic or electrical).
Regarding claim 2, (Currently Amended)
Radocaj discloses a plastic forming machine (see fig.1-2 and additionally Col.3 lines 1-8) comprising: 
at least one fixed pole (see fig.1);
a movable pole (see fig.1) positioned at a right angle with the fixed pole (see fig.1) and extending parallel to a portion of the fixed pole (see fig.1) comprising 
at least one upper surface and one lower surface (see fig.1); 
a shaft (the shaft is inherent with the motor element 104) for fixing a raw material (200) thereon; 

at least one linear movement system (as recited in Col.2 lines 57-64, the means to raise and lower element 108 therefore the system is shown in fig.1) for moving the movable pole (see fig.1) on a vertical axis on the fixed pole; 
a first pressing rod (see fig.2) positioned on the lower surface of the movable pole (see fig.1), comprises 
a first arm (108a) extending parallel to the movable pole, 
a second arm (see fig.2) extending vertical to the first arm (108a), and a third arm (see fig.2) comprising 
a first end and a second end and connected to the first arm (108a) from the second end (see fig.1-2); 
a second arm and a third arm (see fig. 1-2) extending vertical to the first arm (108a) 

    PNG
    media_image3.png
    408
    710
    media_image3.png
    Greyscale

two second pressing rods (see fig.1-2) having a first and a second end, the two second pressing rods are connected to the first arm (108a) in a sliding manner (see fig.6 arrow) from the first ends of the two second pressing rods; 

a contact end (tip of element 70) connected to the second end of the second pressing rod and the second end of the third arm (see fig.2); 
at least one control system (300) adapted to control the at least one linear movement system and the actuator (see fig.2 and additionally Col.7 lines 15-27).
Radocaj does not disclose a shank, wherein one end of the shank is connected to an outlet of the electric motor and another end of the shank is connected to the shaft;
Radocaj and Griffin disclose both art in the same field of endeavor (i.e. metal deformation).
Griffin, in a similar art, teaches a metal forming apparatus (fig.1) having a shank (10), wherein one end of the shank is connected to an outlet (recited in Pag.1 lines 66-69) of the motor and another end of the shank is connected to the shaft (7, see fig.2). Griffin teaches the shank to be able to transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a shank as taught by Griffin, as it would be beneficiary to Radocaj, to be able to effectively transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
Regarding claim 12,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 2.

Regarding claim 13, (Currently Amended)
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the at least one linear movement system includes two linear movement systems (see fig.1), but does not disclose the at least one linear movement system comprising a linear motor and a first linear sliding bearing driven by the linear motor, provided between the fixed pole and the movable pole.
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having an at least one linear movement system (26-32) comprising a linear motor (the driven suitable source is considered as motor) and a first linear sliding bearing (31,32) driven by the linear motor, provided between the fixed pole (33,34) and the movable pole (37). Griffin teaches the linear motor and bearings to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a linear motor and bearings as taught by Griffin, as it would be beneficiary to Radocaj, to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
Regarding claim 14,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the first pressing rod (see fig.2 and 6 (Arrow)) is moveable to the movable pole (see fig.1) but not disclose the first pressing rod to be fixed to the In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 15,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein the two second pressing rods (see fig.2) further comprises a fourth arm extending parallel to the first arm and a fifth arm connected to the fourth arm and extending towards a floor (see fig.1-2).
Regarding claim 16,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the actuator (see fig.2) is a hydraulic piston, a pneumatic piston, or an electric piston (Col.3 line 50-54, the system is recited to be hydraulic, pneumatic or electrical, therefore the actuator is considered to be hydraulic, pneumatic or electrical).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Radocaj in view of Griffin as applied to claim 1 above, and further in view of Sporck US Patent (3,145,677) hereinafter Sporck.
Regarding claim 11,
The prior art Radocaj as modified by Griffin, discloses all limitations in claim 1.
Radocaj discloses at least one stopper piston for limiting the movement of the movable pole in a vertical direction in case the plastic forming machine does not operate.
Radocaj and Sporck disclose both art in the same field of endeavor (i.e. metal deformation).
Sporck, in a similar art, teaches a metal forming apparatus (fig.1 and 12) having at least one stopper piston (135,136) for limiting the movement of the movable pole (C) in a vertical direction in case the plastic forming machine does not operate (the stopper piston is capable as claimed).Sporck teaches the stopper piston to be able to lock and unlock a carriage (Col.7 lines 66-71).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, stopper piston as taught by Sporck, as it would be beneficiary to Radocaj, to be able to lock and unlock the movable pole (Col.7 lines 66-71).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/30/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
As stated in Applicant argument of pages 2-9, Applicant stated that that the reference Radocaj does not disclose a plastic forming machine, 
the actuator of fig.1 by reference numeral 110, does not move the second pressing rod in a horizontal axis. The Examiner relies on fig. 2 but it does not show the exact location of the actuator and its function, 
the Examiner proposes modifying Radocaj that would render the Radocaj as modified, unsatisfactory for its intended purpose.
the Examiner does not show any suggestion or motivation to make the proposed modification.
Thus, there would be no rationale for a skilled person to make the proposed combination of Radocaj and Griffin and try and make the invention.
the Examiner has clearly used improper hindsight guided by Applicant's claim 1 and not from the teachings of the references of Radocaj and/or Griffin.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
In the mechanical field, any deformation/formation of material (i.e. plastic or metal), is call plastic deformation/formation (see definition forming submitted)
Both references (i.e. reference (Radocaj) and reference (Griffin)) are drawn to apparatus (presses) structured to forming metal and reference Radocaj discloses the limitations of claims 1 and 2 with motors to rotated spindles with the exception of a 
Reference Radocaj discloses the actuator to move the second pressing rod in a horizontal axis (see Col.5 lines 25-30 and additional the actuator of fig.2 is extended in the horizontal axis and is connected to the second pressing rod). The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

February 7, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753